In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-08-00059-CR
______________________________


DAVID CHARLES FITTS, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 114th Judicial District Court
 Smith County, Texas
Trial Court No. 114-2295-07





Before Morriss, C.J., Carter and Moseley, JJ.
Memorandum Opinion by Chief Justice Morriss

MEMORANDUM OPINION

	David Charles Fitts appeals from his conviction for the offense of aggravated assault with
a deadly weapon. (1)  He was sentenced to twenty years' imprisonment and a fine of $10,000.00.
	Fitts' notice of appeal was filed March 19, 2008, and the clerk's record was filed March 31,
2008.  The reporter's record was due June 19, 2008, and has not been filed.  Fitts is not indigent. 
Therefore, he is responsible for paying for, or making arrangements to pay for, preparation of the
appellate record.  See Tex. R. App. P. 35.3(a), (b). 
	On July 18, 2008, we mailed a letter to Fitts' retained counsel, stating that, if we did not
receive information showing that Fitts was making a substantial and tangible effort to prosecute the
appeal by showing either a reasonable attempt to obtain a reporter's record or by filing a brief based
solely on the clerk's record within ten days of the letter, we would dismiss the appeal for want of
prosecution.  Fitts has not contacted this Court.  We have also contacted the court reporter and have
been informed that Fitts has not contacted her.
	Accordingly, we dismiss this appeal for want of prosecution.  See Tex. R. App. P. 42.4;
Rodriguez v. State, 970 S.W.2d 133 (Tex. App.--Amarillo 1998, pet. ref'd).


						Josh R. Morriss, III
						Chief Justice

Date Submitted:	August 14, 2008
Date Decided:		August 15, 2008

Do Not Publish


OPINION ON REHEARING


	On August 15, 2008, this Court issued an opinion dismissing David Charles Fitts' appeal for
want of prosecution.  We have now received and considered the motion for rehearing, along with
the attachments thereto.  
	Fitts contends in the motion for rehearing that he did not receive the letter from this Court
mailed July 18, 2008, informing him that, if he did not respond within ten days of the date of the
letter showing us that he had made a reasonable attempt to obtain a reporter's record, we would
dismiss the appeal for want of prosecution.  Having received no response to that letter, we dismissed
the appeal August 15. 
	This Court has now considered the motion for rehearing and the attachments thereto as a
response to our July 18 letter.  The attachments are letters detailing what was done regarding Fitts'
obligation, as appellant, to obtain a reporter's record.  Neither the motion nor the attached letters
between Fitts' counsel and the court reporter, and from Fitts' counsel to Fitts, demonstrate that a
"reasonable attempt" was made to secure the reporter's record.  The last correspondence was from
counsel to Fitts, was dated July 10, 2008, and requested a response from his client; this is the last
attachment to the motion for rehearing.  We can conclude only that a reasonable attempt was not
made.
	We overrule the motion for rehearing.   Our dismissal stands.

						Josh R. Morriss, III
						Chief Justice

Date:	September 10, 2008
1. This case has been transferred to this Court as part of the Texas Supreme Court's docket
equalization program.

Medium List 1"/>
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
 


















 
 
 
 
 
 
 
 
 
                                                         In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No.
06-11-00025-CR
                                                ______________________________
 
 
 
                                           IN
RE:  ZAKEE KALEEM ABDULLAH
 
 
                                                                                                  

 
                                                                                                                            

                                                     Original
Mandamus Proceeding
 
                                                                                                  

 
 
 
 
                                          Before
Morriss, C.J., Carter and Moseley, JJ.
                                              Memorandum
Opinion by Justice Carter
                                                                              
                                                                              




                                                     MEMORANDUM 
OPINION
 
            Zakee Kaleem Abdullah has filed a
petition for writ of mandamus in which he asks this Court to direct the Honorable
Nancy Talley, Justice of the Peace for Bowie County, Texas, to lower bail.
Abdullah states that he was arrested by warrant for theft and that when he
appeared before Justice Talley, she set his bail at $50,000.00.  He also states that he presented various
motions by mail for filing, but copies were not file marked and returned to
him.  He asks this Court to order the Honorable
Nancy Talley to perform a duty required by law: 
to remove the excessive bail, and that we order the District Clerk of
Bowie County and/or the Clerk of the Justice of the Peace Court to provide him
with copies of the documents involved in the accusations against him, as well
as copies of his own pleadings. 
            This Court has jurisdiction to issue
a writ of mandamus against a judge of a district or county court in the court
of appeals district.  Tex. Govt Code Ann. § 22.221(b)
(Vernon 2004).  The respondents in this
case do not fall within those categories. 
Under the facts as stated by Abdullah, we, therefore, have no mandamus
jurisdiction over the named respondents.
            We deny the petition.
 
 
                                                                        Jack
Carter
                                                                        Justice

Date Submitted:          January 25, 2011
Date
Decided:             January 26, 2011
 
Do
Not Publish